Case 1:20-cv-01344-AJT-IDD Document 107 Filed 12/22/20 Page 1 of 1 PageID# 1368




                                UNITED STATES DISTRICT
                              COURT EASTERN DISTRICT OF
                                        VIRGINIA
                                   (Alexandria Division)

  DAVID P. DONOVAN,

                Plaintiff,
                                                              Civil Action No. 1:20-cv-1344
         v.

  BETH A. WILKINSON,

                Defendant.


                                             ORDER

         Upon consideration of Plaintiff David P. Donovan’s Consent Motion for Extensions of

  Time to File Response to Motion to Intervene and Reply, and for good cause shown, it is hereby

  ORDERED, that the deadline for Plaintiff David P. Donovan, Defendant Beth A. Wilkinson,

  and intervener Pro Football, Inc. d/b/a The Washington Football Team to file responses to the

  Motion to Intervene (“Motion”) filed by WP Company LLC d/b/a The Washington Post (the

  “Post”) [ECF 98] is hereby extended to January 8, 2021, and the Post’s deadline to file a reply

  in support of its Motion is extended to January 19, 2021.


  Dated: December 22 , 2020                           /s/ Ivan D. Davis
                                                      Magistrate Judge Ivan D. Davis
